Citation Nr: 0523290	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a left 
knee disorder, to include status post excision of exostosis 
left tibial tubercle. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Witness


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which declined to reopen the claim for service 
connection for a left knee disorder, to include status post 
excision of exostosis left tubercle, on the basis that new 
and material evidence had not been submitted.  Following an 
August 2004 Board remand for proper notification pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) and for the development of additional 
evidence, the veteran's claim was reopened.  Currently, the 
appeal is once again before the Board for review. 

The Board notes that, in January 2003, the veteran presented 
testimony before a decision review officer (DRO) at the RO 
respect to the issue on appeal.  A transcript of that hearing 
has been associated with the claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Additionally, the Board notes that, in the June 2003 VA form 
1-9, the veteran requested a videoconference hearing, and 
thus, the hearing was scheduled for July 13, 2004.  Although 
the veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  In a May 1995 rating decision, the RO denied reopening 
the veteran's previously denied claim seeking entitlement to 
service connection for a left knee disorder, to include 
excision of exostosis left tibial tubercle.  He was informed 
of this decision and of his appellate rights via 
correspondence also dated in May 1995.  The veteran did not 
file a timely appeal with respect to this issue.  The May 
1995 rating decision is final.

3.  The evidence associated with the claims file since the 
May 1995 rating decision concerning the issue of service 
connection for a left knee disorder, to include status post 
excision of exostosis left tibial tubercle, has not been 
previously considered and is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claims.

4.  The competent medical evidence of record indicates that 
the veteran's left knee disorder, to include status post 
excision of exostosis left tibial tubercle, was not incurred 
during his active service and did not sustain a permanent 
increase in severity during his active service.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denied reopening a 
previously denied claim of service connection for a left knee 
disorder, to include status post excision of exostosis left 
tibial tubercle, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since the May 1995 rating decision 
which relates to the issue of service connection for a left 
knee disorder, to include status post excision of exostosis 
left tibial tubercle, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).

3.  The veteran's left knee disorder, to include status post 
excision of exostosis left tibial tubercle, was not incurred 
in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 66 Fed. Reg. 46,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).

New and Material Evidence

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & 
Supp. 2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that has not been 
previously considered and is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claims.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  Second, if VA determines that the evidence 
is new and material, VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claim for entitlement to service connection 
for a status post excision of exostosis, left tibial 
tubercle, residuals of a left knee injury.  No additional 
evidence is required to make a determination as to this 
issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a May 
1995 decision, the RO denied the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for a left knee disorder, to include status post excision of 
exostosis left tibial tubercle.  This decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In the May 1995 decision, the RO declined to grant the 
veteran's claim for service connection for a left knee 
disorder, to include status post excision of exostosis left 
tibial tubercle.  The RO indicated that the veteran's left 
knee disorder, to include status post excision of exostosis 
left tibial tubercle, existed prior to his entry into active 
service and was not aggravated by the time the veteran spent 
in service.  

The evidence received since the May 1995 decision, includes a 
December 2001 statement from a private physician that 
indicates that although it cannot be fully determined if the 
veteran's present problems are related to the surgery he 
received in service, he did seem to have the majority of his 
pain around his previous surgical site.  As well, the veteran 
testified under oath at the January 2003 DRO hearing that his 
knee was not injured prior to service and he was unable to 
determine how the doctor in service came to the conclusion 
that his left knee condition preexisted service and was not 
aggravated by his army training. 

Upon a review of the evidence, the Board finds that the 
evidence received after the May 1995 decision relating to the 
claimed status post excision of exostosis, left tibial 
tubercle, residuals of a left knee injury is new evidence 
that is not redundant or cumulative of other evidence 
previously considered.  Additionally, the Board finds that 
the evidence submitted is material in that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; the veteran has submitted 
evidence that indicates that his left knee disorder may have 
been aggravated by or related to his military service.

Based on the foregoing, the Board concludes that the 
additional evidence received since the final denial of 
service connection for left knee disorder, to include status 
post excision of exostosis left tibial tubercle, in May 1995 
is new and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a status post excision of exostosis, left tibial 
tubercle, residuals of a left knee injury.  See 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Service Connection for Left Knee Disorder

As was mentioned above, the Board granted the appellant's 
claim to reopen the previously denied claim of entitlement to 
service connection for a status post excision of exostosis, 
left tibial tubercle, residuals of a left knee injury and 
therefore any failure to comply with VCAA concerning the 
issue of new and material evidence was not prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Additionally, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue of 
entitlement to service connection for a left knee disorder, 
to include status post excision of exostosis left tibial 
tubercle.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement his claim via the 
October 2001 rating decision, the April 2003 statement of the 
case, the February 2004 supplemental statement of the case, 
the August 2004 Board remand, the August 2004 Appeals 
Management Center letter and the April 2005 supplemental 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available medical evidence has been obtained, including 
treatment medical records and examination reports.  The Board 
also notes that the veteran was given the opportunity to 
submit additional evidence when his claim was remanded in 
August 2004 but failed to do so.  Furthermore, the veteran 
was given the benefit of presenting testimony and/or evidence 
at a hearing on appeal and did so in January 2003.  As no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); and VAOPGCPREC 7-
2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 123-29 (2005).   
In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, and supplemental statements of the case, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  In 
the case of arthritis, where the disability is manifested to 
a compensable degree within one year after service, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The law also requires that in order for service connection to 
be granted, there must be a current disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of the 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.    

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet.  App. 268, 271 (1993); Hensley v. Brown, 5 Vet.  
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet.  App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet.  
App. 292, 296-97 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

Further, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for a left knee disorder, to include status post 
excision of exostosis left tibial tubercle, which was 
previously determined to have pre-existed his entrance into 
the service and found not to have sustained a permanent 
aggravation during his active service.  The Board notes that 
in the January 2003 hearing, the veteran claimed that his 
left knee condition did not preexist his entry into service.  
In this respect, the service medical records include May 1980 
notations which indicated that the veteran has had knee pain 
for two years and included x-rays which showed ossification 
in the soft tissues consistent with old trauma.  A July 1980 
notation indicated that the veteran was experiencing left 
knee pain and a prominent left tibial tubercle was indicated.  
A February 1981 note of acute medical care indicated that the 
veteran had a "lump" on his shin that had been present for 
two years and had recently started hurting.  A second note of 
acute medical care also dated in February 1981 diagnosed the 
veteran with Osgood-Schlatter disease with a tender tibial 
tubercle on the left knee.  A January 1982 notation indicated 
that the veteran injured his leg two years ago and has a left 
tibial tuberosity.  A February 1982 notation showed that the 
veteran had left knee pain since the 1980s.  A May 1982 
notation also reflects old ossicle of the tubercle.  A July 
1982 notation indicated that the veteran had recently 
received left knee surgery.  In a second July 1982 notation, 
the veteran reported that he reinjured his left knee when he 
was hit on his knee and when he fell on his knee.  The 
examiner found that the veteran's patella and patellar tendon 
was tender, but that there was no laxity and no trace of 
effusion.  A January 1983 medical record noted the veteran 
complained of pain in his left knee seven months post 
excision of a left tibial tubercle.  No swelling or 
tenderness was noted upon examination.  The veteran's 
separation examination conducted in February 1983 was normal 
and indicated no problems with the veteran's left knee.  The 
veteran did note that he had undergone a "knee operation" 
in June 1982.  

The post-service medical evidence includes a VA medical 
examination conducted in May 1983, approximately two months 
after the veteran's separation from active service.  An 
orthopedic consult indicated that the veteran had no 
swelling, or significant retropaellar crepitation in his left 
knee.  X-rays of the veteran's left knee indicated no bony 
pathology.  In the examiner's impression there was no 
objective evidence of pathology of the veteran's left knee. 

VA medical center (VAMC) records received in April 1995 and 
dated between February 1994 and September 1991 are also part 
of the record.  In a notation dated in November 1993 the 
veteran complained of left knee pain.  Upon examination the 
veteran was found to have a full range of motion, no effusion 
and no pain on palpitation of his left knee.  The veteran was 
diagnosed with a left knee strain.  The remainder of the VAMC 
treatment notations deal with unrelated medical issues. 

VAMC treatment reports dated between June 2001 and July 2001 
are also included in the record.  A notation dated in June 
2001 documented an x-ray examination of the veteran's left 
knee.  The examination indicated that the medial and lateral 
joint space was well preserved, the patellofemoral space was 
normal, and no other soft tissue or bony abnormalities were 
present in the veteran's left knee.  The remaining records 
deal with unrelated medical issues. 

The record also includes a December 2001 statement received 
from a private physician in July 2002.  The physician 
indicated that the veteran reported having repeated episodes 
of swelling and difficulty walking on his left knee.  The 
examiner noted tenderness about the previous surgical 
incision on the veteran's left knee.  The physician indicated 
that he was unable to determine if the veteran's present knee 
problems were related to the surgery he received in service 
without more evidence.  

Private medical records received in August 2002 and dated 
between November 2001 and January 2002 are also included in 
the record.  A notation dated in December 2001 indicated that 
the veteran had pain in his left knee and that the examiner 
could not fully say whether the veteran's present knee 
problem was related to the surgery he received in service.  
The examiner also indicated that x-rays revealed a lose body 
in the veteran's patellofemoral joint.  

The veteran was given another VA medical examination in 
February 2003.  The examiner reviewed the veteran's medical 
history and noted that the veteran was seen for left knee 
pain in May 1980 (two months after he entered service) and 
gave a history of having pain in his left knee for the past 
two years.  The veteran disagreed with the examiner and 
indicated that his knee disorder did not preexist his entry 
into service and that he struck his knee against a rock or a 
brick during basic training.  Upon examination the veteran 
walked with a normal gait and had a well-healed transverse 
scar that was tender from one end to the other.  The examiner 
indicated that there was no tenderness elsewhere about the 
veteran's knee.  The veteran had full extension and 145 
degrees of flexion of his left knee.  The examiner found no 
retropatellar crepitation or patellar instability.  With both 
knees extended against resistance the examiner found no 
atrophy of the vastus medialis.  The examiner noted that if 
the veteran was having chronic pain and guarding in his left 
knee he would have exhibited definite atrophy in his vastus 
medialis.  The veteran's collateral ligaments were found to 
be stable to varus and valgus stress in extension and 30 
degrees of flexion.  The anterior Drawer Test, posterior 
Drawer Test and the Lachman test were all negative.  No 
tenderness was observed over the tibial tendon or its 
attachment to the lower pole of the patella.  X-rays of the 
veteran's knee revealed no fracture, dislocation, narrowing 
of the articular cartilage or osteophyte formation.  The 
examiner indicated that since the tenderness in the veteran's 
scar was generalized throughout the extent of the scar it was 
not due to a neuroma.  As well, the examiner indicated again 
that if the veteran were truly having significant pain and 
limitation of activity in his left knee he would have had a 
definite quadriceps atrophy which was not present during the 
examination.  The examiner also indicated that the veteran 
gave a history of having no problems with his left knee from 
the date of his discharge until about the year 2000.  On 
physical and x-ray examination the examiner was unable to 
find objective evidence of an organic pathology to explain 
the pain in the veteran's knee.  The examiner indicated that 
the small ossicle of bone that was removed from the veteran's 
knee in 1982 preexisted the veteran's entry into service.  
Finally, the examiner indicated that the veteran's military 
service did not aggravate his left knee beyond the normal 
progression of the disorder.  

The record also contains VAMC records dated between August 
2002 and April 2003.  A September 2002 notation indicated 
that the veteran had left knee pain.  The examiner was unable 
to determine if the veteran's left knee pain represented a 
neuroma status post surgery because the veteran reported pain 
before surgery.  A December 2002 notation indicated that the 
veteran had pain localized to the tibial tubercle and the 
skin immediately over it.  The veteran's knee was otherwise 
found to have a full range of motion, good stability, no 
effusion, no joint line tenderness and no crepitus.  A 
magnetic resonance imaging (MRI) was performed and found to 
be within normal limits.  A March 2003 notation indicated 
complaints of left knee pain, but no edema, no effusion and 
that the veteran's knee was stable.  The remainder of the 
VAMC records deal with unrelated medical issues. 

The record also contains the transcript of a hearing 
conducted before a DRO on January 27, 2003.  At the hearing 
the veteran testified that he had not injured his knee prior 
to his entry into service, and that he was unable to 
determine why the examining physician who wrote the 1980 
service medical notation indicated that his left knee 
problems had existed two years prior to his entry into 
service.  The veteran also testified that his left knee gives 
way without warning.  A witness who has known the veteran for 
the past six years accompanied the veteran.  She testified 
that the veteran has had problems with his knees since she 
has known him.  The veteran testified the problem with his 
left knee is causing him difficulties at work because he is 
unable to wait on tables when his knee is giving out on him.  
Finally, the veteran testified that he wished to submit 
additional evidence in support of his claim. 
 
The evidence of record contains a VAMC x-ray report dated in 
February 2004.  The report indicated that there was no 
evidence of an acute fracture or dislocation, that there was 
mild narrowing of the lateral join compartment of the left 
knee, and that there was bilateral suprapatellar joint 
effusion greater on the left knee than the right.

Finally the Board notes that the veteran's claim was remanded 
to the RO for VCAA compliance and for the development of 
additional evidence in August 2004.  Upon remand the veteran 
was sent a letter informing him of the provisions of the VCAA 
including submitting additional evidence in support of his 
claim.  The veteran did not respond to the letter and 
therefore did not submit additional evidence in support of 
his claim.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

The totality of the evidence of record, despite the veteran's 
contentions to the contrary, fails to establish that the 
veteran's left knee disorder did not pre-exist his entry into 
service.  As well, the evidence of record fails to establish 
that the veteran's left knee disorder sustained a permanent 
aggravation during the veteran's active service, or that his 
claimed knee disorder incurred during his active service.  
The law is clear that a veteran who served during a period of 
war or during peacetime service after December 31, 1946, is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137.  As previously pointed out, clear and unmistakable 
evidence that the disability existed prior to service will 
rebut this presumption.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) (2004).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) (2004).

In this case, besides the veteran's written statements and 
his oral testimony no other evidence supports the contention 
that the left tibial ossicle did not exist prior to the 
veteran's entry into active service.  As was mentioned above, 
numerous service medical records indicated that the veteran's 
tibial ossicle preexisted his entry into service, and a 
review of an x-ray of the veteran's left knee taken during 
service was found to represent a history of prior trauma.  
Furthermore, no disorders of the veteran's left knee were 
indicated on his separation examination.  A VA medical 
examination conducted in May 1983, two months after the 
veteran was discharged from service, found no objective 
evidence of pathology in the veteran's knee.  While the 
remainder of the veteran's medical records contain numerous 
subjective complaints of knee pain, they do not contain any 
objective medical evidence that the veteran has a knee 
disorder.  The most recent VA medical examination conducted 
in February 2003 specifically found no relation between the 
surgery the veteran received in service and any current left 
knee problems.  The examiner was also unable to verify that 
the veteran was experiencing chronic pain in his left knee 
because there was no definite atrophy in the vastus medialis.  
As well, the examiner reviewed the medical history and 
determined that any present left knee condition was not 
aggravated by his military service.  Finally, the veteran 
indicated that his left knee did not start to bother him 
until the year 2000 almost 17 years after his discharge.  In 
summation, there is no evidence in the record that indicates 
that the veteran did not have a pre-existing left knee 
condition, that the veteran's pre-existing left knee disorder 
was aggravated by his active service, or that the veteran 
currently has an objectively verifiable left knee disorder 
that was incurred during his active service.  

While the Board finds the veteran's contentions very credible 
as to the extent of the severity of his left knee disorder, 
the medical evidence of record simply does not support his 
claim.  Therefore, the claim of service connection for a left 
knee disorder must be denied.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004); 
see also Rabideau, supra.  Inasmuch as the preponderance of 
the evidence is against the veteran's claim, the application 
of the reasonable doubt doctrine is not warranted in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection left knee disorder, to include status post 
excision of exostosis left tibial tubercle, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


